Exhibit 10.22

KBR MANAGEMENT PERFORMANCE PAY PLAN

EFFECTIVE JANUARY 1, 2007



--------------------------------------------------------------------------------

KBR MANAGEMENT PERFORMANCE PAY PLAN

TABLE OF CONTENTS

 

         Page ARTICLE I   PURPOSE    1 ARTICLE II   DEFINITIONS    1         2.1
  Definitions    1         2.2   Number    4         2.3   Headings    4
ARTICLE III   PARTICIPATION    4         3.1   Participants    4         3.2  
Partial Plan Year Participation    4         3.3   No Right to Participate    5
        3.4   Plan Exclusive    5         3.5   Consent to Dispute Resolution   
5 ARTICLE IV   ADMINISTRATION    5 ARTICLE V   REWARD DETERMINATIONS    6
        5.1   Performance Measures    6         5.2   Performance Requirements
   6         5.3   Reward Determinations    6         5.4   Reward Opportunities
   7         5.5   Discretionary Adjustments    7 ARTICLE VI   DISTRIBUTION OF
REWARDS    7         6.1   Form and Timing of Payment    7         6.2  
Elective Deferral    7         6.3   Tax Withholding    8 ARTICLE VII  
TERMINATION OF EMPLOYMENT    8         7.1   Termination of Service During Plan
Year    8         7.2   Termination of Service After End of Plan Year But Prior
to the Payment Date    8 ARTICLE VIII   RIGHTS OF PARTICIPANTS AND BENEFICIARIES
   9         8.1   Status as a Participant or Beneficiary    9         8.2  
Employment    9         8.3   Nontransferability    9         8.4   Nature of
Plan    10 ARTICLE IX   CORPORATE CHANGE    11

 

i



--------------------------------------------------------------------------------

ARTICLE X    AMENDMENT AND TERMINATION    11 ARTICLE XI    MISCELLANEOUS    11
        11.1    Governing Law    11         11.2    Severability    11
        11.3    Successor    12         11.4    Effective Date    12

 

ii



--------------------------------------------------------------------------------

KBR MANAGEMENT PERFORMANCE PAY PLAN

The Compensation Committee hereby establishes this KBR Management Performance
Pay Plan (the “Plan”).

ARTICLE I

PURPOSE

The purpose of the KBR Management Performance Pay Plan (the “Plan”) is to reward
management and other key employees of the Company and its Affiliates for
improving financial results which drive the creation of value for shareholders
of the Company and thereby, serve to attract, motivate, reward, and retain high
caliber employees required for the success of the Company. The Plan provides a
means to link total and individual cash compensation to Company performance.

ARTICLE II

DEFINITIONS

2.1 Definitions. Where the following words and phrases appear in the Plan, they
shall have the respective meanings set forth below, unless their context clearly
indicates to the contrary.

“Affiliate” shall mean a Subsidiary of the Company or a division or designated
group of the Company or a Subsidiary.

“Base Salary” shall mean hall mean the sum of Participant’s annual base salary
as determined on the first day of each month during the applicable calendar
year, divided by twelve (or divided by the number of full calendar months of
participation in the Plan if partial Plan Year participation). For purposes of
this calculation, Base Salary includes base salary a Participant could have
received in cash in lieu of (i) contributions made on such Participant’s behalf
to a qualified plan maintained by the Company or to any cafeteria plan under
Section 125 of the Code maintained by the Company and (ii) deferrals of
compensation made at the Participant’s election pursuant to a plan or
arrangement of the Company or an Affiliate, but excluding any Rewards under this
Plan and any other bonuses, incentive pay or special awards.

“Beneficiary” shall mean the person, persons, trust, or trusts entitled by will
or the laws of descent and distribution to receive the benefits specified under
the Plan in the event of the Participant’s death prior to full payment of a
Reward.

 

1



--------------------------------------------------------------------------------

“Board of Directors” shall mean the Board of Directors of the Company.

“Cause” shall mean any of the following: (i) Participant’s gross negligence or
willful misconduct in the performance of the duties and services required of
Participant by the Company or its Affiliates, (ii) Participant’s final
conviction of a felony, or (iii) a material violation of the Company’s Code of
Business Conduct. Determination as to whether or not Cause exists for
termination of Participant’s employment will be reasonably made by the CEO, in
good faith.

“CEO” shall mean the Chief Executive Officer of the Company.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Common Stock” shall mean the common stock, par value $0.001 per share, of KBR,
Inc.

“Compensation Committee” shall mean the Compensation Committee of Directors of
the Company, appointed by the Board of Directors from among its members, no
member of which shall be an employee of the Company or a Subsidiary.

“Company” shall mean KBR, Inc. and its successors.

“Corporate Change” shall mean one of the following events: (i) the merger,
consolidation or other reorganization of the Company in which the outstanding
Common Stock is converted into or exchanged for a different class of securities
of the Company, a class of securities of any other issuer (except a direct or
indirect wholly owned Subsidiary), cash or property; (ii) the sale, lease or
exchange of all or substantially all of the assets of the Company to another
corporation or entity (except a direct or indirect wholly owned Subsidiary);
(iii) the adoption by the stockholders of the Company of a plan of liquidation
and dissolution; (iv) the acquisition (other than any acquisition pursuant to
any other clause of this definition) by any person or entity, including, without
limitation, a “group” as contemplated by Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended, of beneficial ownership, as contemplated by
such Section, of more than twenty percent (based on voting power) of the
Company’s outstanding capital stock, provided, however, that, this clause
(iv) shall not apply to the acquisition or beneficial ownership by Halliburton
Company of the Company’s outstanding capital stock so long as Halliburton
Company is the beneficial owner of more than twenty percent (based on voting
power) of the Company’s outstanding capital stock, unless and until such time as
Halliburton Company shall cease to be the beneficial owner of more than twenty
percent (based on voting power) of the Company’s outstanding capital stock and
thereafter Halliburton Company, together with any persons or entities which
could be included with Halliburton Company as a “group” as contemplated by
Section 13(d)(3) of the Securities Exchange Act of 1934, shall acquire
beneficial ownership of more than twenty percent (based on voting power) of the
Company’s outstanding capital stock; or (v) as a result of or in connection with
a contested election of directors, the persons who were directors of the Company
before such election shall cease to constitute a majority of the Board.

“Dispute Resolution Program” shall mean the Halliburton Dispute Resolution
Program or its successor, the KBR Dispute Resolution Program.

 

2



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Key Employees” shall mean regular, full-time employees of the Company or an
Affiliate below the Officer level, as determined by the CEO.

“Officer” shall mean a full officer of the Company or an Affiliate.

“Participant” shall mean any active employee of the Company or an Affiliate who
participates in the Plan pursuant to the provisions of Article III hereof. An
employee shall not be eligible to participate in the Plan while on a leave of
absence.

“Participant Category” shall mean a grouping of Participants determined in
accordance with the applicable provisions of Article III.

“Payment Date” shall mean, with respect to a particular Plan Year, the date the
Reward is actually paid, which shall be as soon as administratively practicable
following the end of the applicable Plan Year, but in no event later than the
March 15th following the applicable Plan Year.

“Performance Goals” shall mean, for a particular Plan Year, established levels
of applicable Performance Measures.

“Performance Measures” shall mean the criteria used in determining Performance
Goals for particular Participant Categories, which may include one or more of
the performance measures identified in Article XI of the 2006 Plan. Performance
Measures may vary from business unit to business unit and from Participant to
Participant within a particular business unit as deemed appropriate.

“Plan” shall mean the KBR Management Performance Pay Plan effective January 1,
2007, and as the same may thereafter be amended from time to time.

“Plan Year” shall mean the calendar year ending each December 31.

“Reward” shall mean the dollar amount of incentive compensation payable to a
Participant under the Plan for a Plan Year determined in accordance with
Section 5.3.

“Reward Opportunity” shall mean, with respect to each Participant Category,
incentive reward payment amounts, expressed as a percentage of Base Salary,
which correspond to various levels of pre-established Performance Goals,
determined pursuant to the Reward Schedule.

“Reward Schedule” shall mean the schedule which aligns the level of achievement
of applicable Performance Goals with Reward Opportunities for a particular Plan
Year, such that the level of achievement of the pre-established Performance
Goals at the end of such Plan Year will determine the actual Reward.

“Subsidiary” shall mean any corporation 50 percent or more of whose voting power
is owned, directly or indirectly, by the Company.

 

3



--------------------------------------------------------------------------------

2.2 Number. Wherever appropriate herein, words used in the singular shall be
considered to include the plural, and words used in the plural shall be
considered to include the singular.

2.3 Headings. The headings of Articles and Sections herein are included solely
for convenience, and if there is any conflict between headings and the text of
the Plan, the text shall control.

ARTICLE III

PARTICIPATION

3.1 Participants. Active employees, as designated annually as Participants by
the CEO, or his delegate, prior to the last day of March each Plan Year, shall
be Participants for such Plan Year.

3.2 Partial Plan Year Participation. If, after the beginning of the Plan Year,
(i) a person is newly hired, promoted or transferred into a position in which he
or she is a Key Employee or an Officer, or (ii) an employee who was not
previously a Participant for such Plan Year returns to active employment
following a leave of absence, the CEO, or his delegate, may designate in writing
such person as a Participant for the pro rata portion of such Plan Year
beginning on the first day of the month following such designation.

If an employee who has previously been designated as a Participant for a
particular Plan Year takes a leave of absence during such Plan Year, all of such
Participant’s rights to a Reward for such Plan Year shall be forfeited, unless
the CEO, or his delegate, shall determine that such Participant’s Reward for
such Plan Year shall be prorated based upon that portion of the Plan Year during
which he or she was an active Participant, in which case the prorated portion of
the Reward shall be paid in accordance with the provisions of Section 6.1.

 

4



--------------------------------------------------------------------------------

Each Participant shall be assigned to a Participant Category at the time he or
she becomes a Participant for a particular Plan Year. If a Participant
thereafter incurs a change in status due to promotion, demotion, reassignment or
transfer, the CEO, or his delegate, may approve such adjustment in such
Participant’s Reward Opportunity as deemed appropriate under the circumstances
(including termination of participation in the Plan for the remainder of the
Plan Year), such adjustment to be made on a pro rata basis for the balance of
the Plan Year effective with the first day of the month following such approval,
unless some other effective date is specified. All such adjustments shall be
documented in writing and filed with the Plan records for the applicable Plan
Year.

3.3 No Right to Participate. No Participant or other employee of the Company or
an Affiliate shall, at any time, have a right to participate in the Plan for any
Plan Year, notwithstanding having previously participated in the Plan.

3.4 Plan Exclusive. No employee shall simultaneously participate in this Plan
and in any other short-term incentive plan of the Company or an Affiliate unless
such employee’s participation in such other plan is approved by the CEO, or his
delegate.

3.5 Consent to Dispute Resolution. Participation in the Plan constitutes consent
by the Participant to be bound by the terms and conditions of the Dispute
Resolution Program which in substance requires that all disputes arising out of
or in any way related to employment with the Company or its Affiliates,
including any disputes concerning the Plan, be resolved exclusively through such
program, which includes binding arbitration as its last step.

ARTICLE IV

ADMINISTRATION

Each Plan Year, the basis for payments under the Plan in relation to given
Performance Goals shall be established, as more fully described in Article V
hereof, and, following the end of

 

5



--------------------------------------------------------------------------------

each Plan Year, the actual Reward payable to each Participant shall be
determined. The CEO is authorized to construe and interpret the Plan, to
prescribe, amend, and rescind rules, regulations, and procedures relating to its
administration and to make all other determinations necessary or advisable for
administration of the Plan. The CEO shall have such other authority as is
expressly provided in the Plan. In addition, as permitted by law, the CEO may
delegate his authority granted under the Plan as deemed appropriate; provided,
however, that the CEO may not delegate his authority under Article V hereof.
Decisions of the Compensation Committee and the CEO, or the CEO’s delegates, in
accordance with the authority granted hereby or delegated pursuant hereto, shall
be conclusive and binding. Subject only to compliance with the express
provisions hereof, the Compensation Committee, the CEO and the CEO’s delegates
may act in their sole and absolute discretion with respect to matters within
their authority under the Plan.

ARTICLE V

REWARD DETERMINATIONS

5.1 Performance Measures. A combination of Performance Measures shall be used in
determining Performance Goals for any Plan Year.

5.2 Performance Requirements. No later than the first 90 days after the
commencement of each Plan Year, the CEO shall (i) determine the Performance
Measures and (ii) establish a Reward Schedule which aligns the level of
achievement of applicable Performance Goals with Reward Opportunities, such that
the level of achievement of the pre-established Performance Goals at the end of
the Plan Year will determine the actual Reward.

5.3 Reward Determinations. After the end of each Plan Year, the CEO shall
determine the extent to which the Performance Goals have been achieved, and the
amount of the Reward shall be computed for each Participant in accordance with
the Reward Schedule.

 

6



--------------------------------------------------------------------------------

5.4 Reward Opportunities. The established Reward Opportunities may vary in
relation to the Participant Categories and within the Participant Categories. In
the event a Participant changes Participant Categories during a Plan Year, the
Participant’s Reward Opportunities shall be adjusted in accordance with the
applicable provisions of Section 3.2.

5.5 Discretionary Adjustments. Once established, Performance Goals will not be
changed during the Plan Year. However, if the CEO, in his sole and absolute
discretion, determines that there has been (i) a change in the business,
operations, corporate, or capital structure, (ii) a change in the manner in
which business is conducted, or (iii) any other material change or event which
will impact one or more Performance Goals in a manner the CEO did not intend,
then the CEO may, reasonably contemporaneously with such change or event, make
such adjustment as he shall deem appropriate and equitable in the manner of
computing the relevant Performance Measures applicable to such Performance Goal
or Goals for the Plan Year.

ARTICLE VI

DISTRIBUTION OF REWARDS

6.1 Form and Timing of Payment. Rewards shall be paid in a lump sum on the
Payment Date, or as soon thereafter as practicable. In the event of termination
of a Participant’s employment prior to the Payment Date for any reason other
than death (in which case payment shall be made in accordance with the
applicable provisions of Article VII), the amount of any Reward (or prorated
portion thereof) payable pursuant to the provisions of Sections 7.1 or 7.2 shall
be paid in cash on the Payment Date, or as soon thereafter as practicable.

6.2 Elective Deferral. Nothing herein shall be deemed to preclude a
Participant’s election to defer receipt of a percentage of his or her Reward
beyond the time such amount would have been payable hereunder pursuant to the
KBR Elective Deferral Plan or other similar plan and in compliance with the
requirements of Code Section 409A and related regulations and U.S. Department of
Treasury pronouncements.

 

7



--------------------------------------------------------------------------------

6.3 Tax Withholding. The Company or employing entity through which payment of a
Reward is to be made shall have the right to deduct from any payment hereunder
any amounts that Federal, state, local or foreign tax laws require with respect
to such payments.

ARTICLE VII

TERMINATION OF EMPLOYMENT

7.1 Termination of Service During Plan Year. In the event a Participant’s
employment is terminated prior to the last business day of a Plan Year for any
reason other than death, normal retirement at or after age 65 or disability (as
determined under the Company’s Long Term Disability Plan), all of such
Participant’s rights to a Reward for such Plan Year shall be forfeited, unless
the CEO, or his delegate, shall determine that such Participant’s Reward for
such Plan Year shall be prorated based upon that portion of the Plan Year during
which he or she was a Participant, in which case the prorated portion of the
Reward shall be paid in accordance with the provisions of Section 6.1. In the
case of death during the Plan Year, the prorated amount of such Participant’s
Reward shall be paid to the Participant’s estate, or if there is no
administration of the estate, to the heirs at law, on the Payment Date, or as
soon thereafter as practicable. In the case of disability or normal retirement
at or after age 65, the prorated amount of a Participant’s Reward shall be paid
in accordance with the provisions of Section 6.1.

7.2 Termination of Service After End of Plan Year But Prior to the Payment Date.
If a Participant’s employment is terminated after the end of the applicable Plan
Year, but prior to the Payment Date, for any reason other than termination for
Cause, the amount of any Reward applicable to such Plan Year shall be paid to
the Participant in accordance with the provisions of Section 6.1, except in the
case of death, in which case the amount of such Reward shall be paid to such
Participant’s estate, or if there is no administration of the estate, to the
heirs at law, as soon as practicable.

 

8



--------------------------------------------------------------------------------

If a Participant’s employment is terminated for Cause, all of such Participant’s
rights to a Reward applicable to such Plan Year shall be forfeited.

ARTICLE VIII

RIGHTS OF PARTICIPANTS AND BENEFICIARIES

8.1 Status as a Participant or Beneficiary. Neither status as a Participant or
Beneficiary shall be construed as a commitment that any Reward will be paid or
payable under the Plan.

8.2 Employment. Nothing contained in the Plan, or in any document related to the
Plan or to any Reward, shall confer upon any Participant any right to continue
as an employee or in the employ of the Company or an Affiliate or constitute any
contract or agreement of employment for a specific term or interfere in any way
with the right of the Company or an Affiliate to reduce such person’s
compensation, to change the position held by such person or to terminate the
employment of such person, with or without cause.

8.3 Nontransferability. No benefit payable under, or interest in, this Plan
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge and any such attempted action shall be
void and no such benefit or interest shall be, in any manner, liable for, or
subject to, debts, contracts, liabilities or torts of any Participant or
Beneficiary; provided, however, that, nothing in this Section 8.3 shall prevent
transfer (i) by will, (ii) by applicable laws of descent and distribution, or
(iii) pursuant to an order that satisfies the requirements for a “qualified
domestic relations order” as such term is defined in section 206(d)(3)(B) of
ERISA and section 414(p)(1)(A) of the Code, including an order that requires

 

9



--------------------------------------------------------------------------------

distributions to an alternate payee prior to a Participant’s “earliest
retirement age” as such term is defined in section 206(d)(3)(E)(ii) of ERISA and
section 414(p)(4)(B) of the Code. Any attempt at transfer, assignment or other
alienation prohibited by the preceding sentence shall be disregarded and all
amounts payable hereunder shall be paid only in accordance with the provisions
of the Plan.

8.4 Nature of Plan. No Participant, Beneficiary or other person shall have any
right, title, or interest in any fund or in any specific asset of the Company or
any Affiliate by reason of any Reward hereunder. There shall be no funding of
any benefits which may become payable hereunder. Nothing contained in the Plan
(or in any document related thereto), nor the creation or adoption of the Plan,
nor any action taken pursuant to the provisions of the Plan shall create, or be
construed to create, a trust of any kind or a fiduciary relationship between the
Company or an Affiliate and any Participant, Beneficiary or other person. To the
extent that a Participant, Beneficiary or other person acquires a right to
receive payment with respect to a Reward hereunder, such right shall be no
greater than the right of any unsecured general creditor of the Company or other
employing entity, as applicable. All amounts payable under the Plan shall be
paid from the general assets of the Company or employing entity, as applicable,
and no special or separate fund or deposit shall be established and no
segregation of assets shall be made to assure payment of such amounts. Nothing
in the Plan shall be deemed to give any employee any right to participate in the
Plan except in accordance herewith.

 

10



--------------------------------------------------------------------------------

ARTICLE IX

CORPORATE CHANGE

In the event of a Corporate Change, (i) with respect to a Participant’s Reward
Opportunity for the Plan Year in which the Corporate Change occurred, such
Participant shall be entitled to an immediate cash payment equal to the maximum
amount of Reward he or she would have been entitled to receive for the Plan
Year, prorated to the date of the Corporate Change; and (ii) with respect to a
Reward earned for the previous Plan Year which has not been paid, such amount
shall be paid in cash immediately.

ARTICLE X

AMENDMENT AND TERMINATION

Notwithstanding anything herein to the contrary, the Compensation Committee may,
at any time, terminate or, from time to time amend, modify or suspend the Plan;
provided, however, that, without the prior consent of the Participants affected,
no such action may adversely affect any rights or obligations with respect to
any Rewards theretofore earned for a particular Plan Year, whether or not the
amounts of such Rewards have been computed and whether or not such Rewards are
then payable.

ARTICLE XI

MISCELLANEOUS

11.1 Governing Law. The Plan and all related documents shall be governed by, and
construed in accordance with, the laws of the State of Texas, without giving
effect to the principles of conflicts of law thereof, except to the extent
preempted by federal law.

11.2 Severability. If any provision of the Plan shall be held illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
provisions hereof; instead, each provision shall be fully severable and the Plan
shall be construed and enforced as if said illegal or invalid provision had
never been included herein.

 

11



--------------------------------------------------------------------------------

11.3 Successor. All obligations of the Company under the Plan shall be binding
upon and inure to the benefit of any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

11.4 Effective Date. This Plan shall be effective from and after January 1,
2007, and shall remain in effect until such time as it may be terminated or
amended pursuant to Article X.

 

12